 

EXHIBIT 10.35

  



AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is by and between
Peregrine Pharmaceuticals, Inc., a Delaware corporation (“Employer” or the
“Company”) and Paul J. Lytle (“Executive”).

 

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement (the “Original Agreement”) effective as of March 18, 2009 (the
“Original Effective Date”);

 

WHEREAS, the Company and Executive desire to amend and restate the Original
Agreement on the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and for other good and valuable consideration, receipt of which is
hereby acknowledged, the parties hereto do hereby agree as follows:

 

1.         Employment. Upon the terms and conditions hereinafter set forth,
Employer hereby agrees to continue to employ Executive as the Chief Financial
Officer of the Company (“CFO”), and Executive hereby accepts such continued
employment under the terms and conditions set forth herein.

 

2.         Effective Date. The effective date of the Agreement shall be December
27, 2012 (the “Effective Date”). The employment relationship pursuant to this
Agreement shall be for an initial two-year period commencing on the Original
Effective Date (“Initial Term”), unless sooner terminated in accordance with
paragraph 7 below. On each anniversary of the Original Effective Date, the term
of this Agreement will automatically renew for an additional one (1) year period
(in each instance, as so extended, the “Subsequent Term”), unless either party
gives to the other written notice at least ninety (90) days prior to the
expiration of the then current year period, of such party’s intent not to extend
this Agreement.

 

3.         Duties. Executive shall perform such duties as are customarily
performed by a Chief Financial Officer, and such other duties and
responsibilities that may be assigned to him by the Chief Executive Officer
(“CEO”) and/or Board of Directors. Specifically, Executive shall manage the
Company’s operations, and perform such duties and responsibilities as set forth
in the CFO’s job description.

 

Executive shall report to the CEO and have such authority as is delegated by the
CEO. Executive shall be governed by the policies and practices established by
the Company. Employer requires that: (i) Executive will devote his utmost
knowledge and best skill to the performance of his duties; (ii) Executive shall
devote his full business time (not less than 40 hours per week) to the rendition
of such services, subject to absences for customary vacations and for temporary
illness; and (iii) Executive will not engage in any other gainful occupation
which requires his personal attention and/or creates a conflict of interest with
his job responsibilities under this Agreement without the prior written consent
of the Board of Directors of the Company, with the exception that Executive may
personally trade in stock, bonds, securities, commodities or real estate
investments for his own benefit to the extent permitted by the provisions herein
and applicable law.

 



1

 

 

Executive’s job performance will be reviewed annually. Executive acknowledges
and understands that performance reviews do not necessitate or correlate with
salary increases and that a favorable performance review neither guarantees
continued employment nor increased compensation.

 

4.         At-Will Employment. Executive and Employer agree that Executive’s
employment may be terminated by Executive or by Employer, with or without cause
in accordance with paragraph 7 of this Agreement. Executive and Employer
expressly agree that this provision is intended by Executive and Employer to be
the complete and final expression of their understanding regarding the terms and
conditions under which Executive’s employment may be terminated. Executive and
Employer further understand and agree that no representation contrary to this
provision is valid, and that this provision may not be augmented, contradicted
or modified in any way, except in writing signed by Executive and Chairperson of
the Compensation Committee.

 

5.            Compensation.

 

5.1           Base Salary. Effective as of the Effective Date, Executive’s
annual base salary shall be increased, retroactive to May 1, 2012, to Three
Hundred Thirty-Eight Thousand Eight Hundred Forty-Four Dollars ($338,844),
payable according to Employer's payroll schedule and subject to applicable state
and federal withholdings and other payroll deductions; provided, however, that
the amount of the retroactive increase shall be paid with the Employer’s next
regularly scheduled pay period following the Effective Date.

 

5.2           Annual Bonus. In addition to Executive’s base salary, Executive
may be eligible to receive an additional discretionary bonus of up to fifty
percent (50%) of his then in effect base salary, as determined by the Board of
Directors in their sole discretion (“Target Bonus”). Executive acknowledges that
although a discretionary bonus may be provided by the Company, any such bonus is
neither required nor guaranteed by this Agreement.

 

5.3           Stock Options. Executive may also be eligible to receive stock
options as determined by the Board of Directors in their sole discretion. Any
such stock option will be granted pursuant to, and will be subject to the terms
of the Company’s Stock Option Plans.

 

5.4           Stay Bonus.

 

5.4.1        In order to induce Executive to remain employed with Company until
at least December 31, 2013, Company hereby agrees to pay Executive a retention
bonus (the “Stay Bonus”) in the amount of twenty-five percent (25%) of
Executive’s fiscal year 2013 annual base salary. The Stay Bonus shall be payable
to Executive on the first bi-weekly pay period following December 31, 2013,
provided Executive has been continuously employed by Company through December
31, 2013, except as provided in paragraph 5.4.2 below.

 



2

 

 

5.4.2        Except as set forth below, in the event that Executive terminates
his employment prior to December 31, 2013, Executive shall not be entitled to
the Stay Bonus. In the event that (i) Executive terminates his employment with
the Company for “Good Reason” (as defined below), (ii) his employment with the
Company is terminated for any reason within six (6) months following a “Change
in Control” (as defined below), or (iii) his employment is terminated by the
Company without cause, then Executive shall be entitled to receive 100% of the
Stay Bonus pursuant to paragraph 5.4.1 above. Notwithstanding the foregoing, in
the event that the Company terminates Executive’s employment for “Cause” (as
defined below) prior to December 31, 2013, or Executive delivers to Company,
prior to January 1, 2014, notice of voluntary resignation pursuant to paragraph
7.5, then in either instance Executive shall not be entitled to the Stay Bonus.

 

6.            Fringe Benefits.

 

6.1           Benefits. Executive shall, in accordance with Company policy and
the terms of the applicable plan documents, be eligible to participate in
benefits under any Company benefit plan or arrangement which may be in effect
from time to time and made available to its executive management employees.

 

6.2           Paid-Time-Off (PTO). Executive shall earn and accrue paid-time-off
covering vacation and sick time benefits at the rate of twenty (20) days per
year for employment periods of up to five years of service. The PTO accrual rate
shall automatically increase by five (5) additional days for each additional 5
years of service up to maximum of thirty (30) days per year after 10 years of
service. For example, after five years of service, the annual PTO accrual rate
shall increase to twenty-five (25) days. Unused PTO shall carry over to the next
year, but Executive shall cease accruing further PTO at any time Executive has
accrued two times his annual accrual rate. Accrued and unused PTO days which are
not in excess of two-times the annual accrual rate shall be paid in a cash lump
sum payment promptly after Executive’s termination of employment.

 

6.3           Expenses. Employer shall reimburse Executive for travel and other
business expenses incurred by Executive in the performance of Executive’s duties
hereunder, consistent with Employer’s normal expense reimbursement policy.

 

7.            Termination.

 

7.1           Termination With Cause. If Executive (a) breaches in any material
respect or fails to fulfill in any material respect fiduciary duty owed to
Employer; (b) breaches in any material respect this Agreement or any other
confidentiality or non-solicitation, non-competition agreement between Employer
and Executive; (c) pleads guilty to or is convicted of a felony; (d) is found to
have engaged in any reckless, fraudulent, dishonest or grossly negligent
misconduct, (e) fails to perform his duties to the Company, provided that
Executive fails to cure any such failure within thirty (30) days after written
notice from Employer of such failure, provided further, however, that such right
to cure shall not apply to any repetition of the same failure previously cured
hereunder; or (f) violates any material rule, regulation or policy of the
Company that may be established and made known to Employer's employees from time
to time, including without limitation, the Company Employee Handbook, a copy of
which has been provided to Executive, Employer may terminate immediately his
employment and Executive shall have no right to receive any compensation or
benefit hereunder after such termination other than base salary and PTO earned
or accrued but unpaid as of the date of termination (collectively “Standard
Entitlements”). Notwithstanding the foregoing, Executive shall not be terminated
for Cause pursuant to paragraph 7.1, unless and until Executive has received
written notice of the proposed termination for Cause, including details of the
bases for such termination, and Executive has had an opportunity to be heard
before at least a majority of the Board. Executive shall be deemed to have had
such an opportunity if written notice is given to him at least ten (10) days in
advance of a meeting and Executive has the actual opportunity to be heard, at
that meeting, by no less than a majority of the Board on the issues of his
proposed termination. Executive shall not be entitled to any bonus, or proration
thereof, if terminated under this paragraph.

 



3

 

 

7.2           Termination Without Cause. As stated in paragraph 4 of this
Agreement, Executive or the Company may at any time terminate Executive’s
employment with or without cause. If the Company terminates Executive’s
employment within the Initial or Subsequent Terms and such termination is not a
Termination With Cause as defined above, the Company shall continue to pay
Executive’s base salary then in effect as of the date of such termination on a
pro-rated basis according to Employer’s payroll schedule and subject to
applicable withholdings for a period of twelve months or the remainder of the
two-year time period from the Effective Date, whichever time period is greater
(collectively “Severance”), provided only if Executive signs a general release.
Such Severance shall include the payment by Company of group insurance benefits
for Executive and family, including health and dental insurance during the
Severance period and the payment of the proration of any Target Bonus. In
addition, Executive shall have up to two years from the date of Termination to
exercise any vested and outstanding stock options, not to exceed the original
expiration date of the option agreement.

 

In order to be entitled to the Severance reflected herein, Executive must sign a
general release of all claims known and unknown, against Employer, its officers
and directors, agents and employees and any related entities or persons. Nothing
herein will be construed to limit or modify the duty of Executive to mitigate
Executive’s damages in the event Employer terminates Executive’s employment
without Cause.

 

7.3           Termination Upon Death or Disability. Executive’s employment shall
terminate upon his death or disability ("disability" being defined as any mental
or physical condition which, in the reasonable opinion of a mutually agreed upon
licensed physician and/or psychiatrist (as the case may be), renders Executive
unable or incompetent to carry out Executive's duties under this Agreement, with
or without reasonable accommodation, for a period of at least six months). In
the event of a termination of Executive’s employment for death or disability,
Executive shall have no right to receive any further compensation or benefit
hereunder after such termination other than the payment by Company of group
insurance benefits previously provided to Executive, and where applicable,
Executive’s spouse and eligible dependents, for a period of twelve months, and
base salary and PTO earned or accrued but unpaid as of the date of termination.

 

7.4           Change of Control. In the event of any merger, acquisition or
consolidation of the Company where the Company is not the surviving or resulting
corporation, or upon transfer of all or substantially all of the assets of the
Company, and whereby Executive is terminated within three (3) months prior to or
twenty-four (24) months after the aforementioned events in this paragraph 7.4,
or if Executive’s position is not in a substantially similar position or
position satisfactory to Executive, at Executive’s sole discretion, or if
Executive’s then current Base Salary and related benefits are reduced or
negatively impacted in any material respect, or if Company relocates Executive’s
principal place of work to a location more than fifty (50) miles from the
original location, without Executive’s prior written approval (“Change of
Control”), then if Executive, within twelve (12) months after an event
constituting a Change of Control, elects to resign his employment with the
Corporation, Executive shall be paid a lump sum amount equivalent to twenty-four
months of Executive’s base salary then in effect plus 100% of his Target Bonus
upon the execution of a general release, which amount is due and payable within
ten (10) business days of Executive notice under this paragraph 7.4. Such lump
sum payment shall be considered to be in full and complete satisfaction of any
and all rights which Executive may enjoy under the terms of this Agreement,
except that any and all of Executive’s unvested stock options shall become fully
vested and exercisable and the exercise period shall be extended for two (2)
additional years from the date of the Change of Control, not to exceed the
original expiration date of the option grant. In addition, Severance shall
include the payment by Company of group insurance benefits for Executive and
family, including health and dental insurance during the entire twenty-four
month Severance period.

 



4

 

 

7.5           Voluntary Resignation or Resignation For Good Reason. Other than
pursuant to the circumstances of a Change of Control, as defined in
paragraph 7.4, in which case paragraph 7.4 shall apply, Executive may
voluntarily resign Executive’s position with Company, at any time, on thirty
(30) days advance written notice to Company and Company shall pay Executive his
Base Salary during the minimum 30 day notice period plus any accrued and unpaid
benefits as of the termination date. In the event Executive provides ninety (90)
days advance written notice (“Extended Notice Period”) to Company, Company shall
pay Executive his Base Salary then in effect and shall continue to provide other
contractual benefits including group insurance benefits during the Extended
Notice Period and for a period of six (6) months after the Extended Notice
Period provided Executive makes himself telephonically available to the Board of
Director and the executive team for up to 2 hours per week. If, within ninety
(90) days of the initial existence of the condition(s) that constitute Good
Reason, Executive:(a) provides written notice to the Board of his intention to
resign his employment for Good Reason; (b) provides written notice to the Board
of the grounds that Executive believes he has to resign for Good Reason and
within thirty (30) days of receipt of such written notice, the Board has not
cured by eliminating the condition(s) that constitute Good Reason; and
(c) Executive actually terminates his employment within 12 months following the
initial existence of the Good Reason condition, then Executive shall be entitled
to receive the Standard Entitlements to the date of resignation plus the
Severance described in paragraph 7.2 above, provided Executive complies with the
conditions in paragraph 7.2 above. All other Company obligations to Executive
pursuant to this Agreement will become automatically terminated and completely
extinguished. Executive will be deemed to have resigned with “Good Reason” in
the following circumstances: (a) Company relocates Executive’s principal place
of work to a location more than fifty (50) miles from the original location,
without Executive’s prior written approval; (b) Executive’s position and/or
duties are modified so that Executive’s duties are no longer consistent with the
position of Chief Financial Officer; (c) Executive’s Base Salary and related
benefits as set forth in paragraph 5.1, as adjusted from time to time, are
reduced without Executive’s written authorization.

 

8.            Trade Secrets, Confidential Information and Inventions.

 

8.1           Trade Secrets In General. During the course of Executive's
employment, Executive will have access to various trade secrets, confidential
information and inventions of Employer as defined below.

 



5

 

 

(i)           “Confidential Information” means all information and material
which is proprietary to the Company, whether or not marked as “confidential” or
“proprietary” and which is disclosed to or obtained from the Company by the
Executive, which relates to the Company’s past, present or future research,
development or business activities. Confidential Information is all information
or materials prepared by or for the Company and includes, without limitation,
all of the following: designs, drawings, specifications, techniques, models,
data, source code, object code, documentation, diagrams, flow charts, research,
development, processes, systems, methods, machinery, procedures, “know-how”, new
product or new technology information, formulas, patents, patent applications,
product prototypes, product copies, cost of production, manufacturing,
developing or marketing techniques and materials, cost of production,
development or marketing time tables, customer lists, strategies related to
customers, suppliers or personnel, contract forms, pricing policies and
financial information, volumes of sales, and other information of similar
nature, whether or not reduced to writing or other tangible form, and any other
Trade Secrets, as defined by subparagraph (iii), or non-public business
information. Confidential Information does not include any information which
(1) was in the lawful and unrestricted possession of the Executive prior to its
disclosure by the Company, (2) is or becomes generally available to the public
by acts other than those of the Executive after receiving it, (3) becomes
generally available to the public by acts of the Executive necessary to
performing duties associated with their job description, or (4) has been
received lawfully and in good faith by the Executive from a third party who did
not derive it from the Company.

 

(ii)           “Inventions” means all discoveries, concepts and ideas, whether
patentable or not, including but not limited to, processes, methods, formulas,
compositions, techniques, articles and machines, as well as improvements thereof
or “know-how” related thereto, relating at the time of conception or reduction
to practice to the business engaged in by the Company, or any actual or
anticipated research or development by the Company.

 

(iii)           “Trade Secrets” shall mean any scientific or technical data,
information, design, process, procedure, formula or improvement that is
commercially available to the Company and is not generally known in the
industry.

 

This paragraph includes not only information belonging to Employer which existed
before the date of this Agreement, but also information developed by Executive
for Employer or its employees during his employment and thereafter.

 

8.2           Restriction on Use of Confidential Information. Executive agrees
that his use of Trade Secrets and other Confidential Information is subject to
the following restrictions during the term of the Agreement and for an
indefinite period thereafter so long as the Trade Secrets and other Confidential
Information have not become generally known to the public.

 

8.2.1        Non-Disclosure. Except as required by the performance of the
Executive’s services to the Company under the terms of this Agreement, neither
the Executive nor any of his agents or representatives, shall, directly or
indirectly, publish or otherwise disclose, or permit others to publish, divulge,
disseminate, copy or otherwise disclose the Company’s Trade Secrets,
Confidential Information and/or Inventions as defined above.

 



6

 

 

8.2.2        Use Restriction. Executive shall use the Trade Secrets, other
Confidential Information and/or Inventions only for the limited purpose for
which they were disclosed. Executive shall not disclose the Trade Secrets, other
Confidential Information and/or Inventions to any third party without first
obtaining written consent from the Board of Directors and shall disclose the
Trade Secrets, other Confidential Information and/or Inventions only to
Employer's own employees having a need know. Executive shall promptly notify the
Board of Directors of any items of Trade Secrets prematurely disclosed.

 

8.2.3        Surrender Upon Termination. Upon termination of his employment with
Employer for any reason, Executive will surrender and return to Employer all
documents and materials in his possession or control which contain Trade
Secrets, Inventions and other Confidential Information. Executive shall
immediately return to the Company all lists, books, records, materials and
documents, together with all copies thereof, and all other Company property in
his possession or under his control, relating to or used in connection with the
past, present or anticipated business of the Company, or any affiliate or
subsidiary thereof. Executive acknowledges and agrees that all such lists,
books, records, materials and documents are the sole and exclusive property of
the Company.

 

8.2.4        Prohibition Against Unfair Competition. At any time after the
termination of his employment with Employer for any reason, Executive will not
engage in competition with Employer while making use of the Trade Secrets of
Employer.

 

8.2.5        Patents and Inventions. The Executive agrees that any inventions
made, conceived or completed by him during the term of his service, solely or
jointly with others, which are made with the Company’s equipment, supplies,
facilities or Confidential Information, or which relate at the time of
conception or reduction to purpose of the invention to the business of the
Company or the Company’s actual or demonstrably anticipated research and
development, or which result from any work performed by the Executive for the
Company, shall be the sole and exclusive property of the Company. The Executive
promises to assign such inventions to the Company. The Executive also agrees
that the Company shall have the right to keep such inventions as trade secrets,
if the Company chooses. The Executive agrees to assign to the Company the
Executive’s rights in any other inventions where the Company is required to
grant those rights to the United States government or any agency thereof. In
order to permit the Company to claim rights to which it may be entitled, the
Executive agrees to disclose to the Company in confidence all inventions which
the Executive makes arising out of the Executive’s service and all patent
applications filed by the Executive within one year after the termination of his
service.

 

The Executive shall assist the Company in obtaining patents on all inventions,
designs, improvements and discoveries patentable by the Company in the United
States and in all foreign countries, and shall execute all documents and do all
things necessary to obtain letters patent, to vest the Company with full and
extensive title thereto.

 



7

 

 

9.            Solicitation of Employees or Customers.

 

9.1           Information About Other Employees. Executive will be called upon
to work closely with employees of Employer in performing services under this
Agreement. All information about such employees which becomes known to Executive
during the course of his employment with Employer, and which is not otherwise
known to the public, including compensation or commission structure, is a Trade
Secret of Employer and shall not be used by Executive in soliciting employees of
Employer at any time during or after termination of his employment with
Employer.

 

9.2           Solicitation of Employees Prohibited. During Executive’s
employment and for one year following the termination of Executive’s employment,
Executive shall not, directly or indirectly ask, solicit or encourage any
employee(s) of Employer to leave their employment with Employer. Executive
further agrees that he shall make any subsequent employer aware of this
non-solicitation obligation.

 

9.3           Solicitation of Customers Prohibited. For a period of one year
following the termination of Executive’s employment, Executive shall not,
directly or indirectly solicit the business of any of Employer's customers in
any way competitive with the business or demonstrably anticipated business of
the Company. Executive further agrees that he shall make any subsequent employer
aware of this non-solicitation obligation.

 

10.           Non-Competition. During the course of Executive’s employment with
the Company, Executive shall not directly or indirectly own any interest in
(other than owning less than 5% of a publicly held company), manage, control,
participate in (whether as an officer, director, employee, partner, agent,
representative, volunteer or otherwise), consult with, render services for or in
any manner engage (whether or not during business hours) anywhere in the
Restricted Territories (as defined below) in any business activity that is in
any way competitive with the business or demonstrably anticipated business of
the Company. Further, Executive will not during the course of his employment
with the Company assist any other person or organization in competing or in
preparing to compete with any business or demonstrably anticipated business of
the Company anywhere in the Restricted Territories.

 

"Restricted Territories" shall mean any county in the State of California or any
other state or territory in the United States or any other similar political
subdivision in any state or foreign country in which the Company has done
business or has actually investigated doing business or where its products are
sold or distributed whether or not for compensation.

 

11.           Unfair Competition, Misappropriation of Trade Secrets and
Violation of Solicitation/Noncompetition Clauses. Executive acknowledges that
unfair competition, misappropriation of trade secrets or violation of any of the
provisions contained in paragraphs 8 through 10 would cause irreparable injury
to Employer, that the remedy at law for any violation or threatened violation
thereof would be inadequate, and that Employer shall be entitled to temporary
and permanent injunctive or other equitable relief without the necessity of
proving actual damages.

 

12.           Representation Concerning Prior Agreements. Executive represents
to Employer that he is not bound by any non-competition and/or non-solicitation
agreement that would preclude, limit or in any manner affect his employment with
Employer. Executive further represents that he can fully perform the duties of
his employment without violating any obligations he may have to any former
employer, including but not limited to, misappropriating any proprietary
information acquired from a prior employer. Executive agrees that he will
indemnify and hold Employer harmless from any and all liability and damage,
including attorneys’ fees and costs, resulting from any breach of this
provision.

 



8

 

 

13.           Personnel Policies and Procedures. The Employer shall have the
authority to establish from time to time personnel policies and procedures to be
followed by its employees. Executive agrees to comply with the policies and
procedures of the Employer. To the extent any provisions in Employer's personnel
policies and procedures differ with the terms of this Agreement, the terms of
this Agreement shall apply.

 

14.           Amendments. No amendment or modification of the terms or
conditions of this Agreement shall be valid unless in writing and signed by the
parties hereto.

 

15.           Successors and Assigns. The rights and obligations of the Employer
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of Employer. Executive shall not be entitled to assign
any of his rights or obligations under this Agreement.

 

16.           Governing Law. This Agreement shall be interpreted, construed,
governed and enforced in accordance with the laws of the State of California.

 

17.           Severability. Each term, condition, covenant or provision of this
Agreement shall be viewed as separate and distinct, and in the event that any
such term, covenant or provision shall be held by a court of competent
jurisdiction to be invalid, the remaining provisions shall continue in full
force and effect.

 

18.           Survival. The provisions in paragraphs 8 through 11, 14 through
23, inclusive, of this Agreement shall survive termination of Executive's
employment, regardless of who causes the termination and under what
circumstances.

 

19.           Waiver. Neither party's failure to enforce any provision or
provisions of this Agreement shall be deemed or in any way construed as a waiver
of any such provision or provisions, nor prevent that party thereafter from
enforcing each and every provision of this Agreement. A waiver by either party
of a breach of provision or provisions of this Agreement shall not constitute a
general waiver, or prejudice the other party's right otherwise to demand strict
compliance with that provision or any other provisions in this Agreement.

 

20.           Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient, if in writing, sent by mail to Executive's
residence in the case of Executive, or hand delivered to the Executive, and, in
the case of Employer, to the Board of Directors at the principal corporate
office.

 

21.           Arbitration. The parties agree that disputes concerning the terms
of this Agreement and Executive's employment under this Agreement are subject to
arbitration in accordance with the Employee Arbitration Agreement attached
hereto as Exhibit "A" and incorporated by this reference as though fully set
forth herein.

 



9

 

 

22.           Entire Agreement. Executive acknowledges receipt of this Agreement
and agrees that this Agreement represents the entire agreement with Employer
concerning the subject matter hereof, and supersedes any previous oral or
written communications, representations, understandings or agreements with
Employer or any officer or agent thereof through the date the Agreement is
executed by the parties, except the Employee Arbitration Agreement which is
incorporated herein as set forth in paragraph 21 of this Agreement and attached
hereto as Exhibit "A." Executive understands that no representative of the
Employer has been authorized to enter into any agreement or commitment with
Executive which is inconsistent in any way with the terms of this Agreement.

 

23.           Construction. This Agreement shall not be construed against any
party on the grounds that such party drafted the Agreement or caused it to be
drafted.

 

24.           Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute one and the same instrument. Further,
facsimiles of signatures may be taken as the actual signatures, and each party
agrees to furnish the other with documents bearing the original signatures
within ten days of the facsimile transmission.

 

25.           Acknowledgment. Executive acknowledges that he has been advised by
Employer to consult with independent counsel of his own choice, at his expense,
concerning this Agreement, that he has had the opportunity to do so, and that he
has taken advantage of that opportunity to the extent that he desires. Executive
further acknowledges that he has read and understands this Agreement, is fully
aware of its legal effect, and has entered into it freely based on his own
judgment.

 

IN WITNESS HEREOF, the parties have executed this Agreement as of the date set
forth below.

 





  EXECUTIVE     Dated: December 27, 2012 /s/ Paul J. Lytle   Paul J. Lytle      
                PEREGRINE PHARMACEUTICALS, INC.         Dated: December 27, 2012
By: /s/ Steven W. King   Name: Steven W. King   Title:President and Chief
Executive Officer

 

 



10

 

 

EXHIBIT A

 

EXECUTIVE ARBITRATION AGREEMENT

 

THIS ARBITRATION AGREEMENT (“Agreement”) is made by and between Peregrine
Pharmaceuticals, Inc. (“Employer”) and Paul J. Lytle (“Executive”).

 

The purpose of this Agreement is to establish final and binding arbitration for
all disputes arising out of Executive’s relationship with Employer, including
without limitation Executive’s employment or the termination of Executive’s
employment. Executive and Employer desire to arbitrate their disputes on the
terms and conditions set forth below to gain the benefits of a speedy, impartial
dispute-resolution procedure. Executive and Employer agree to the following:

 

1.             Claims Covered by the Agreement. Executive and Employer mutually
consent to the resolution by final and binding arbitration of all claims or
controversies (“claims”) that Employer may have against Executive or that
Executive may have against Employer or against its officers, directors,
partners, employees, agents, pension or benefit plans, administrators, or
fiduciaries, or any subsidiary or affiliated company or corporation
(collectively referred to as “Employer”), relating to, resulting from, or in any
way arising out of Executive’s relationship with Employer, Executive’s
employment relationship with Employer and/or the termination of Executive’s
employment relationship with Employer, to the extent permitted by law. The
claims covered by this Agreement include, but are not limited to, claims for
wages or other compensation due; claims for breach of any contract or covenant
(express or implied); tort claims; claims for unfair competition,
misappropriation of trade secrets, breach of fiduciary duty, usurpation of
corporate opportunity or similar claims; claims for discrimination and
harassment (including, but not limited to, race, sex, religion, national origin,
age, marital status or medical condition, disability, sexual orientation, or any
other characteristic protected by federal, state or local law); claims for
benefits (except where an employee benefit or pension plan specifies that its
claims procedure shall culminate in an arbitration procedure different from this
one); and claims for violation of any public policy, federal, state or other
governmental law, statute, regulation or ordinance.

 

2.             Required Notice of Claims and Statute of Limitations. Executive
may initiate arbitration by serving or mailing a written notice to the Board of
Directors. Employer may initiate arbitration by serving or mailing a written
notice to Executive at the last address recorded in Executive’s personnel file.
The written notice must specify the claims asserted against the other party.
Notice of any claim sought to be arbitrated must be served within the
limitations period established by applicable federal or state law.

 

3.             Arbitration Procedures.

 

a.             After demand for arbitration has been made by serving written
notice under the terms of paragraph 2 of this Agreement, the party demanding
arbitration shall file a demand for arbitration with the American Arbitration
Association (“AAA”) in Orange County.

 



A-1

 

 

b.             Except as provided herein, all rules governing the arbitration
shall be the then applicable rules set forth by the AAA. If the dispute is
employment-related, the dispute shall be governed by the AAA’s then current
version of the national rules for the resolution of employment disputes. The
AAA’s then applicable rules governing the arbitration may be obtained from the
AAA’s website which currently is www.adr.org.

 

c.             The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of the state in which the claim arose, or federal law,
or both, as applicable to the claim(s) asserted. The arbitrator shall have
exclusive authority to resolve any dispute relating to the interpretation,
applicability, enforceability or formation of this Agreement, including but not
limited to any claim that all or any part of this Agreement is void or voidable.

 

d.             Either party may file a motion for summary judgment with the
arbitrator. The arbitrator is entitled to resolve some or all of the asserted
claims through such a motion. The standards to be applied by the arbitrator in
ruling on a motion for summary judgment shall be the applicable laws as
specified in paragraph 4(c) of this Agreement.

 

e.             Discovery shall be allowed and conducted pursuant to the then
applicable arbitration rules of the AAA. The arbitrator is authorized to rule on
discovery motions brought under the applicable discovery rules.

 

4.             Application for Emergency Injunctive and/or Other Equitable
Relief. Claims by Employer or Executive for emergency injunctive and/or other
equitable relief relating to unfair competition and/or the use and/or
unauthorized disclosure of trade secrets or confidential information shall be
subject to the then current version of the AAA’s Optional Rules for Emergency
Measures of Protection set forth within the AAA’s Commercial Dispute Resolution
Procedures. The AAA shall appoint a single emergency arbitrator to handle the
claim(s) for emergency relief. The emergency arbitrator selected by the AAA
shall be either a retired judge or an individual experienced in handling matters
involving claims for emergency injunctive and/or other equitable relief relating
to unfair competition and the use or unauthorized disclosure of trade secrets
and/or confidential information.

 

5.             Arbitration Decision. The arbitrator’s decision will be final and
binding. The arbitrator shall issue a written arbitration decision revealing the
essential findings and conclusions upon which the decision and/or award is
based. A party’s right to appeal the decision is limited to grounds provided
under applicable federal or state law.

 

6.             Place of Arbitration. The arbitration will be at a mutually
convenient location that must be within 50 miles of Executive’s last company
employment location. If the parties cannot agree upon a location, then the
arbitration will be held at the AAA’s office nearest to Executive’s last
employment location.

 

7.             Administrative Agencies. Nothing in this Agreement is intended to
prohibit Employee from filing a claim or communicating with the United States
Equal Employment Opportunity Commission (“EEOC”), the National Labor Relations
Board (“NLRB”) or the California Department of Fair Employment and Housing
(“DFEH”).

 



A-2

 

 

8.             Construction. Should any portion of this Agreement be found to be
unenforceable, such portion will be severed from this Agreement, and the
remaining portions shall continue to be enforceable.

 

9.             Representation, Fees and Costs. Each party may be represented by
an attorney or other representative selected by the party. Except as otherwise
provided for by statute, the arbitrator shall award reasonable attorneys’ fees
and costs (including without limitation, costs for depositions, experts, etc.)
to Executive provided Executive is the prevailing party except that Employer
shall be responsible for the arbitrator’s fees and costs, or any fees or costs
charged by the AAA, to the extent they exceed any fee or cost that Executive
would be required to bear if the action were brought in court. In no event shall
Executive be responsible for attorneys’ fees and costs of Employer.

 

10.            Waiver of Jury Trial/Exclusive Remedy. EXECUTIVE AND EMPLOYER
KNOWINGLY AND VOLUNTARILY WAIVE ANY CONSTITUTIONAL RIGHT TO HAVE ANY DISPUTE
BETWEEN THEM DECIDED BY A COURT OF LAW AND/OR BY A JURY IN COURT.

 

11.            Sole and Entire Agreement. This Agreement expresses the entire
Agreement of the parties and shall supersede any and all other agreements, oral
or written, concerning arbitration. This Agreement is not, and shall not be
construed to create, any contract of employment, express or implied.

 

12.            Requirements for Modification or Revocation. This Agreement to
arbitrate shall survive the termination of Executive’s employment. It can only
be revoked or modified by a writing signed by the Chairperson of the
Compensation Committee of the Board of Directors of Employer and Executive that
specifically states an intent to revoke or modify this Agreement.

 

13.            Voluntary Agreement. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS
CAREFULLY READ THIS AGREEMENT, UNDERSTANDS ITS TERMS, AND AGREES THAT ALL
UNDERSTANDINGS AND AGREEMENTS BETWEEN EMPLOYER AND EXECUTIVE RELATING TO THE
SUBJECTS COVERED IN THE AGREEMENT ARE CONTAINED IN IT. EXECUTIVE HAS KNOWINGLY
AND VOLUNTARILY ENTERED INTO THE AGREEMENT WITHOUT RELIANCE ON ANY PROVISIONS OR
REPRESENTATIONS BY EMPLOYER, OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 



A-3

 

 

EXECUTIVE FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS BEEN GIVEN THE OPPORTUNITY TO
DISCUSS THIS AGREEMENT WITH EXECUTIVE’S PRIVATE LEGAL COUNSEL AND EXECUTIVE HAS
UTILIZED THAT OPPORTUNITY TO THE EXTENT DESIRED.

 

EXECUTIVE:

 

 

_____________________________________

Paul J. Lytle

EMPLOYER:

 

PEREGRINE PHARMACEUTICALS, INC., a Delaware corporation

 

 

By: _______________________________

Name: _____________________________

Title: ______________________________

 

 

 

 

 

 

 

 

 

 

 

A-4

 



